DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: figures 1-2/ 4, Another option would be e.g. that spring elements 9 (shown in FIG. 2A+2B) are provided between the magnetic poles 5, by which the pole pitch TP can be adjusted from the first (small) pole pitch TPa to the second (greater) pole pitch TPb. For this purpose, the spring elements 9 could be pre-tensioned, for example in the position of the magnetic poles 5 according to FIG. 2A, with the magnetic poles 5 being fixed in position by suitable (not shown) retaining elements such as pins.
Species 2: figures 1/ 3/ 4, how a further advantageous embodiment of the invention. The transport unit TEi in FIG. 3A has a number j=4 of magnetic poles 5, each magnetic pole 5 consisting of a number p=4 of permanent magnets 6. In total, therefore, sixteen permanent magnets 6 are arranged on the transport unit TEi one behind the other in the longitudinal direction, each permanent magnet 6 having a magnet width m. The permanent magnets 6 of a magnetic pole 5 have an identical polarity, as symbolized by the cross-hatching, in order to form the magnetic pole 5. In order to change the number j of the magnetic poles 5 and/or the pole pitch TP and/or the pole width b, the magnetic properties of the individual permanent magnets 6 can be changed. 
The species are independent or distinct because as claimed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species 1-2 are differing in elements arrangement and/or structure, which makes each species independent or distinct from other species. Each species has the mutually exclusive characteristics of such species, where it is necessary to search for one of the species in a manner that is not likely to result in finding art that meet the claims exclusive to the other species (e.g., searching different subclasses/groups or subgroups or electronic resources, or employing different search queries, a different field of search). Further, because of the search burden, restriction would aid in examining and considering each species separately and fully, because while one species might not be patentable over the prior art, others might be.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837